DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebizuka et al. U.S. PGPUB No. 2015/0262857.

Regarding claim 1, this rejection relies upon the embodiment of figure 11 of Ebizuka ‘857.
Ebizuka ‘857 discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam device comprising: a stage 104 which moves a sample 105, which is to be irradiated with a charged particle beam, relative to 
Ebizuka ‘857 makes reference throughout the description to an electrostatic chuck, and denotes this electrostatic chuck with different numerals in each figure (105 in figure 1, 501 in figure 5, and 1101 in figure 11). Since the various configurations described in Ebizuka ‘857 describe different configurations of ring-shaped electrodes surrounding the electrostatic chuck, it is understood that these electrostatic chucks are 

	Regarding claim 3, Ebizuka ‘857 illustrates in figure 1 that the first support member and the second support member are columnar members disposed on the stage 104.

    PNG
    media_image1.png
    599
    800
    media_image1.png
    Greyscale




Regarding claim 5, Ebizuka ‘857 discloses that a ring-shaped plate-like body 1101 having a flat surface is disposed between the ring-shaped electrode 1102 and the second support member (since figure 1 illustrates that the support members are removed from a periphery portion where the electrode 1102 is disposed in figure 11). Additionally, “a surface of the electrostatic chuck 501 is made of ceramics having a high insulation property” [0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebizuka et al. U.S. PGPUB No. 2015/0262857 in view of Miya et al. U.S. PGPUB No. 2011/0095185.


Miya discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam device comprising: a stage 15 which moves a sample 10, which is to be irradiated with a charged particle beam 22, relative to an irradiation position of the charged particle beam (“the sample 10 moves by using an X-Y stage 15 installed below the sample stage 11” [0046]); an insulating body 34 (of electrostatic chuck 11) which is disposed on the stage 15 (as illustrated in figure 4) and constitutes a dielectric layer of the electrostatic chuck (“a dielectric part 34 of ceramic” [0063]); a first support member 35 which supports the insulating body 34 on the stage 15 ([0063]); a ring-shaped electrode 44-2 which encloses the surroundings of the sample 10 (“the ring-shaped electrode correcting electrodes 44-1 and 44-2 preferably have an approximate concentric shape with respect to the circular sample 10 and sample stage 11” [0051]) and is installed on the insulating body 34 in a contactless manner (since electrode 44-2 is separated from insulating layer 34 by insulator 52-2), and to which a predetermined voltage is applied (“variable DC power supply… applies a negative voltage to the potential correcting electrode 44-2” [0052]); and a second support member 52-2 which supports the ring-shaped electrode 44-2 (as illustrated in 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ebizuka ‘857 with the power supply of Miya in order to control the voltage applied to the electrode for optimizing this value for controlling a charged particle beam irradiated to a sample contained on the electrostatic chuck.

Claim 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebizuka et al. U.S. PGPUB No. 2015/0262857 in view of Huang et al. U.S. PGPUB No. 2014/0223616.

Regarding claim 6, Ebizuka ‘857 discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam 23device comprising: a stage 104 which moves a sample, which is to be irradiated with a charged particle beam, relative to an irradiation position of the charged particle beam (“The 
Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.


Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.

Regarding claim 8, Ebizuka ‘857 discloses the claimed invention except that there is no explicit disclosure that the electrode 1102 is made of a mixture of aluminum and metal silicon.
Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.


Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.


Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.